Exhibit 10.1




EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of the 1st day of
May, 2013, between AS SEEN ON TV, INC., a Florida corporation (the “Company”),
and Ronald C. Pruett, Jr. (the “Executive”).

WHEREAS, the Company desires to employ the Executive and to ensure the continued
availability to the Company of the Executive’s services, and the Executive is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:

1.

Term of Employment.

(a)

Term. The Company hereby employs the Executive, and the Executive hereby accepts
employment with the Company for a period of one (1) year commencing on May 1,
2013 (the “Term”), unless sooner terminated in accordance with the provisions of
Section 5. The Term shall be automatically renewed for successive one-year
periods unless written notice of non-renewal is given by either party at least
ninety (90) days before the end of the then-current Term.

(b)

Continuing Effect. Notwithstanding any termination of this Agreement, at the end
of the Term or otherwise, the provisions of Sections 6 and 7 shall remain in
full force and effect and the provisions of Section 7 shall be binding upon the
legal representatives, successors and assigns of the Executive.  

2.

Duties.

(a)

General Duties. The Executive shall serve as the President and Chief Executive
Officer of the Company, with duties and responsibilities that are customary for
such an executive. The Executive shall also perform services for such
subsidiaries of the Company as may be necessary. The Executive shall use his
best efforts to perform his duties and discharge his responsibilities pursuant
to this Agreement competently, carefully and faithfully. The Executive shall
report to the Board of Directors of the Company (the “Board”). The Board will
appoint the Executive as a member of the Board to serve until the next annual
meeting of shareholders.

(b)

Devotion of Time. The Executive shall devote substantially all of his working
time, attention and energies during normal business hours (exclusive of vacation
time referenced in Section 4(a) and of such normal holiday periods as have been
established by the Company) to the affairs of the Company. Notwithstanding the
foregoing, nothing in this Agreement shall restrict the Executive from devoting
time to passive personal investments, private business affairs, educational and
charitable interests, provided that none of such activities, individually or in
the aggregate, interferes with the performance of his duties and
responsibilities hereunder or conflicts or competes with the interests of the
Company.

(c)

Location. The Executive shall carry out his duties and responsibilities at the
Company’s principal office or at the principal office of one or more of the
Company’s subsidiaries; provided, that the Executive may carry out up to 50% of
his duties and responsibilities from such other locations as the Executive and
the Board may agree; and provided further, that the Executive’s performance of
his duties and responsibilities from such other locations does not adversely
affect his ability to carry out such duties and responsibilities. The
Executive’s job responsibilities shall include reasonable business travel
necessary to the performance of his job.





--------------------------------------------------------------------------------

 




(d)

Adherence to Inside Information Policies. The Executive acknowledges that the
Company is publicly-held and, as a result, has implemented inside information
policies designed to preclude its executives and those of its subsidiaries from
violating the federal securities laws by trading on material, non-public
information or passing such information on to others in breach of any duty owed
to the Company, or any third party. The Executive shall promptly execute any
documents generally distributed by the Company to its employees requiring such
employees to abide by its inside information policies.

3.

Compensation and Expenses.

(a)

Salary. For the services of the Executive to be rendered under this Agreement,
the Company shall pay the Executive an annual base salary of $275,000 (the “Base
Salary”), together with an additional salary of $275,000 during the first year
of the Term only (the “Additional Salary”), payable in installments in
accordance with the Company’s standard payroll practices. Base Salary may be
increased from time to time as determined by the Compensation Committee of the
Board (the “Compensation Committee”).

(b)

Incentive Bonus. In addition to the Base Salary and the Additional Salary set
forth in Section 3(a) above, the Executive shall be entitled to receive an
annual cash bonus (the “Incentive Bonus”) calculated by reference to the
Company’s actual performance during the immediately preceding fiscal year
measured against a revenue and adjusted EBITDA performance target established by
the Executive and the Compensation Committee by June 1, 2013 for the first year
of the Term and prior to the commencement of each fiscal year thereafter and in
each case approved by the Board (the “Annual Performance Target”).

(i)

The Incentive Bonus shall be calculated on a sliding scale illustrated as
follows:

Percentage of Performance Target Achieved

Percentage of Base Salary Paid as Incentive Bonus

120% or greater

200%

110%

150%

100%

100%

95%

50%

<95%

0%



(ii)

Notwithstanding the foregoing, any Incentive Bonus calculated in the manner set
forth in Section 3(b)(i), above, shall be reduced by one-third until the
aggregate amount of all such reductions under this Section 3(b)(ii) is equal to
$275,000.

(iii)

Any Incentive Bonus shall be paid during the first two and one-half (2-1/2)
months of the fiscal year following the fiscal year to which the bonus relates.

(c)

Stock Option Grants. Subject to Compensation Committee approval, the Executive
shall be entitled to receive a grant of 425,000 stock options (the “First Option
Grant”) and a grant of 2,625,000 stock options (the “Second Option Grant” and
together with the Initial Option Grant, the “Option Grants”). The Option Grants
shall be incentive stock options to the extent permitted by Internal Revenue
Code Section 422, and the remainder of the Option Grants shall be nonqualified
stock options. The First Option Grant shall have a per share exercise price
equal to the mean between the high bid and low asked prices of the Company’s
common stock on the OTC Markets on the trading day immediately preceding the
grant date. The First Option Grant shall vest in full on the grant date. The
Second Option Grant shall have a per share exercise price equal to the higher of
(i) $0.70 and the mean between the high bid and low asked prices of the
Company’s common stock on the OTC Markets on the trading day immediately
preceding the grant date. The Second Option Grant shall vest as follows:





2







--------------------------------------------------------------------------------

 








Percentage of Second Option Grant

Vesting Date

25%

Grant Date

25%

May 1, 2014

25%

November 1, 2014

25%

May 1, 2015

Subject to Compensation Committee approval and provided that this Agreement has
not terminated pursuant to Section 5, on December 31, 2013 the Executive shall
become entitled to receive a subsequent grant consisting of, at the Compensation
Committee’s option: (i) stock options, (ii) restricted stock or other securities
issuable under any Company equity incentive plan or (iii) any combination of the
foregoing (the “Subsequent Grant”).  The stock option grant shall be structured
in such a manner that the stock options do not constitute deferred compensation
within the meaning of Section 409A and Treasury Regulations thereunder, and the
stock options shall have other terms and conditions relating to exercisability
as are consistent with the First Option Grant.  The aggregate value of the
Subsequent Grant shall be not less than $918,750.  Any stock options and any
equity securities component of the Subsequent Grant shall vest, as follows:

Percentage of Subsequent Grant

Vesting Date

25%

Grant Date

25%

May 1, 2014

25%

November 1, 2014

25%

May 1, 2015



(d)

Expenses. In addition to any compensation received pursuant to this Section 3,
the Company will reimburse the Executive for all reasonable travel,
entertainment and miscellaneous expenses incurred in connection with the
performance of his duties under this Agreement, provided that the Executive
properly provides a written accounting of such expenses to the Company in
accordance with the Company’s practices. Such reimbursement or advances will be
made in accordance with policies and procedures of the Company in effect from
time to time relating to reimbursement of, or advances to, executive officers.

4.

Benefits.

(a)

Vacation. For each 12-month period during the Term, the Executive shall be
entitled up to a vacation of three (3) nonconsecutive weeks per annum, to be
taken at such times as the Executive may select and the affairs of the Company
may permit. Vacation time shall not include sick leave, disability or holiday
periods established by the Company.  

(b)

Employee Benefit Programs. The Executive is entitled to participate in any
pension, 401(k), insurance or other employee benefit plan that is maintained by
the Company for its executives in accordance with the terms of the applicable
plan, including programs of life and medical insurance and reimbursement of
membership fees in professional organizations.

(c)

Indemnification; Directors and Officers Insurance. The Company will maintain a
minimum of $5 million of Directors and Officers liability coverage during the
Term. The Executive shall be provided the same directors’ and officers’
insurance available to all other officers and directors. The Company shall
indemnify the Executive to the fullest extent permitted under Florida law.
Expenses incurred by the Executive in connection with any threatened, pending or
completed action, suit or proceeding, whether brought in the name of the Company
or otherwise and whether of a civil, criminal, administrative or investigative
nature, by reason of the fact that the Executive is or was an officer and/or a
director of the Company, or is or was serving at the request of the Company as a
director, officer, employee or agent of another enterprise, whether or not he is
serving in such capacity at the time any liability (a “Proceeding”), shall be
paid by the Company in advance of the final disposition of the Proceeding at the
written request of the Executive, and within ten (10) business days of such
request, to





3







--------------------------------------------------------------------------------

 




the fullest extent permitted by Florida law; provided, however, that the
Executive shall undertake in writing to repay such amount to the extent that it
is ultimately determined that the Executive is not entitled to indemnification
by the Company. This provision is in addition to the Company’s indemnification
of Executive to the maximum extent provided under the provisions of the
Company’s By-Laws.

5.

Termination.

(a)

Death or Disability. Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate without act by any party upon the death
of the Executive. In the event that the Executive’s employment is terminated by
reason of Executive’s death, the Executive’s estate shall receive (i) three (3)
months’ Base Salary at the then current rate, paid in full in accordance with
the Company’s usual payroll practices, including the withholding of all
applicable taxes, and (ii) as determined by the Company, continued provision for
a period of one (1) year following the Executive’s death of benefits, except
perquisites and 401(k) benefits, under any employee benefit plan extended on the
date of such termination of employment by the Company to its senior executives
(the “Company Benefit Plans”) or reimbursement, on a monthly basis, for the cost
of obtaining individual and/or family coverage corresponding to the coverage and
benefits provided under the Company Benefit Plans with respect to Executive,
subject to receipt of reasonably satisfactory evidence from Executive that he
has obtained such coverage, and subject to Section 15(c) of this Agreement. In
addition, the Executive’s employment hereunder may be terminated by the Board of
Directors due to the Executive’s Disability. For purposes of this Agreement, a
termination for “Disability” shall occur (i) when the Company has provided a
written termination notice to the Executive supported by a written statement
from a reputable independent physician mutually selected by the Company and the
Executive, or the Executive’s legal representatives in the event he is unable to
make such selection due to mental incapacity, to the effect that the Executive
shall have become so physically or mentally incapacitated as to be unable to
resume, even with reasonable accommodation as may be required under the
Americans With Disabilities Act, within the ensuing twelve (12) months, his
employment hereunder by reason of physical or mental illness or injury, or (ii)
upon rendering of a written termination notice by the Company after the
Executive has been unable to substantially perform his duties hereunder, even
with reasonable accommodation as may be required under the Americans With
Disabilities Act, for 120 or more consecutive days, or more than 180 days in any
consecutive twelve month period, by reason of any physical or mental illness or
injury. For purposes of this Section 5(a), the Executive agrees to make himself
available and to cooperate in any reasonable examination by a reputable
independent physician mutually selected by the Company and the Executive, and
paid for by the Company. In the event that the Executive’s employment is
terminated by reason of Executive’s disability, the Company shall pay the
following to the Executive: (i) six (6) months’ Base Salary at the then current
rate, to be paid from the date of termination until paid in full in accordance
with the Company’s usual payroll practices, including the withholding of all
applicable taxes; (ii) as determined by the Company, continued provision during
said six (6) month period of benefits under the Company Benefit Plans or
reimbursement, on a monthly basis, for the cost of obtaining individual and/or
family coverage corresponding to the coverage and benefits provided under the
Company Benefit Plans with respect to Executive, subject to receipt of
reasonably satisfactory evidence from Executive that he has obtained such
coverage, and subject to Section 15(c) of this Agreement; and (iii) any earned
but unpaid bonuses, to be paid at the time such unpaid bonuses would otherwise
be paid, but for the Executive’s termination of employment, in accordance with
Section 3(b)(iii) or other applicable bonus or incentive arrangement; provided,
however, the Company may credit against such amounts any proceeds paid to the
Executive with respect to any disability policy maintained for his benefit.  

(b)

Termination for Cause or Without Good Reason. The Company may terminate the
Executive’s employment pursuant to the terms of this Agreement at any time for
Cause (as defined below) by giving the Executive written notice of termination
setting forth in reasonable detail the basis for such termination. Such
termination shall become effective upon the giving of such notice. Upon any such
termination for Cause, or in the event the Executive terminates his employment
with the Company without “Good Reason,” as defined below (other than a
termination by Executive of his employment





4







--------------------------------------------------------------------------------

 




without Good Reason within one year following a Change of Control pursuant to
Section 5(c)(iii)), then the Executive shall have no right to compensation or
reimbursement under Section 3, or to participate in any Executive benefit
programs under Section 4, except as may otherwise be provided by law, for any
period subsequent to the effective date of termination. For purposes of this
Agreement, “Cause” shall be: (i) indictment for fraud or felonious criminal
conduct; (ii) habitual drunkenness or drug addiction; (iii) material sanctions
against Executive, imposed or consented to, in his capacity as an employee of
Company by regulatory agencies governing Company or against Company because of
wrongful acts or conduct of Executive which have a material adverse effect upon
the Company and its business; (iv) material breach or default by Executive of
any of the material terms or conditions of this Agreement, and the continuation
of such material breach or default by Executive for a period of ten days
following the date of receipt of written notice from Company specifying the
breach or default of Executive; (v) the determination by the Company, based upon
clear and convincing evidence, after a reasonable and good-faith investigation
by the Company of Executive’s misuse or conversion of Company assets or funds,
(vi) any act of willful or intentional misconduct, or a grossly negligent act by
the Executive having the effect of injuring, in a material way (as determined in
good-faith by the Company), the business or reputation of the Company, including
but not limited to, any officer, director, or executive of the Company, or (vii)
the determination by the Company, based upon clear and convincing evidence,
after a reasonable and good-faith investigation by the Company following a
written allegation by another employee of the Company, that the Executive
engaged in some form of harassment prohibited by law (including, without
limitation, age, sex or race discrimination) unless the Executive’s actions were
specifically directed by the Board.

(c)

Termination Without Cause, For Good Reason or Change of Control.

(i)

The Executive may terminate this Agreement for Good Reason (as defined below in
Section 5(c)(ii)) or following a Change of Control (as defined in Section
5(c)(iii) and pursuant thereto). The Company may terminate this Agreement
without Cause or following a Change in Control. In the event the Executive
terminates this Agreement for Good Reason or following a Change of Control
pursuant to Section 5(c)(iii), or the Company terminates the Executive without
Cause or following a Change of Control, then, in either case, the Company shall
pay to the Executive (A) twelve (12) months’ Base Salary at the then current
rate subject to reduction as provided in this Section 5(c)(i), to be paid from
the date of termination until paid in full in accordance with the Company’s
usual practices, including the withholding of all applicable taxes; (B) (ii) as
determined by the Company, continued provision during said twelve (12) month
period of benefits, under the Company Benefit Plans or reimbursement, on a
monthly basis, for the cost of obtaining individual and/or family coverage
corresponding to the coverage and benefits provided under the Company Benefit
Plans with respect to Executive, subject to receipt of reasonably satisfactory
evidence from Executive that he has obtained such coverage, and subject to
Section 15(c) of this Agreement; (C) immediate vesting of all granted but
unvested stock options; and (D) payment on a prorated basis of any bonus or
other payments earned in connection with any bonus plan to which Executive was a
participant as of the date of Executive’s termination of employment, to be paid
at the time such the bonus or other payments would otherwise be paid, but for
the Executive’s termination of employment, in accordance with Section 3(b)(iii)
or other applicable bonus or incentive arrangement;. The amount of each payment
under Section 5(c)(i)(A) shall be reduced by one dollar for each three dollars
otherwise payable, until the aggregate amount of all such reductions, together
with the aggregate amount of all Incentive Bonus reductions under Section
3(b)(ii), above, is equal to $275,000.

(ii)

The term “Good Reason” shall mean the Company materially breaches this Agreement
and such breach is not cured by the Company within twenty days after written
notice thereof is given to the Company by the Executive; a reduction by the
Company of the Executive’s Base Salary, the failure of the Company to continue
in effect any Executive benefit plan or compensation plan in which the Executive
was participating, unless the Executive is permitted to participate in other
plans providing substantially comparable benefits, or the taking of any action
by the Company which would adversely affect the Executive’s participation in or
materially reduce benefits under any such plan, provided, however, any Base
Salary reduction of less than 20% of then-current Base Salary that affect all





5







--------------------------------------------------------------------------------

 




similarly situated executive officers or changes affecting participation or
benefits of all similarly situated executive officers shall not be treated as
Good Reason hereunder; or a materially adverse change in the level of the
Executive’s employment responsibilities. Prior to the Executive terminating his
employment with the Company for Good Reason, Executive must provide written
notice to the Company that such Good Reason exists and setting forth, in detail,
the grounds the Executive believes constitutes Good Reason. If the Company does
not cure the condition(s) constituting Good Reason within thirty (30) days
following receipt of such notice, then Executive’s employment shall be deemed
terminated for Good Reason.

(iii)

In the event that a “Change of Control” as hereinafter defined, of the Company
shall occur at any time during the employment Term or extensions thereof, the
Executive shall have the right to terminate the Executive’s employment under
this Agreement upon 30 days written notice given at any time within one year
after the occurrence of such events, and such termination of the Executive’s
employment with the Company pursuant to this Subsection 5(c)(iii), then, the
Executive shall be entitled to such compensation and benefits as set forth in
Subsection 5(c)(i) of this Agreement. For purposes of this Agreement, a “Change
of Control” of the Company shall be deemed to have occurred at such time as:

(A)

any person (as such term is used in Section 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act of 1934, as amended (the “Exchange Act”)), directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s outstanding securities then having the
right to vote at elections of directors; or,

(B)

the business of the Company for which the Executive’s services are principally
performed is disposed of by the Company pursuant to a partial or complete
liquidation of the Company, a sale of assets (including stock of a subsidiary of
the Company) or otherwise.

Anything herein to the contrary notwithstanding, this Section 5(c)(iii) will not
apply where the Executive gives the Executive’s explicit written waiver stating
that for the purposes of this Section 5(c)(iii), a Change in Control shall not
be deemed to have occurred. The Executive’s participation in any negotiations or
other matters in relation to a Change in Control shall in no way constitute such
a waiver which can only be given by an explicit written waiver as provided in
the preceding sentence.

(iv)

Upon expiration of the Term of this Agreement, and except as otherwise provided
in this Section 5 above, the Executive shall be entitled to receive only the
accrued but unpaid compensation and vacation pay through the date of termination
and any other benefits accrued to him under any benefit plans outstanding at
such time.   

6.

Non-Competition Agreement.

(a)

Solicitation of Customers. For a period of nine (9) months commencing on the
date of any termination or expiration of this Agreement, the Executive, directly
or indirectly, will not seek or accept business from any Customer (as defined
below) on behalf of any enterprise operating a business in the United States
that is the same or similar to the business of the Company (a “Competing
Business”) or refer business from any Customer to any Competing Business. For
purposes of this Agreement, the term “Customer” means any person, firm,
corporation, partnership, limited liability company, association or other entity
to which the Company or any of its affiliates sold or provided goods or services
during the 12-month period prior to the time at which any determination is
required to be made as to whether any such person, firm, corporation,
partnership, limited liability company, association or other entity is a
Customer.





6







--------------------------------------------------------------------------------

 




(b)

Solicitation of Employees or Independent Contractors. For a period of nine (9)
months commencing on the date of any termination or expiration of this
Agreement, the Executive agrees that he shall not, directly or indirectly,
request, recommend or advise any employee or independent contractor of the
Company to terminate his or her employment or services with the Company, or
solicit for employment or services or recommend to any third party the
solicitation for employment or services of any person who, at the time of such
solicitation, is employed by or exclusively contracted with the Company or any
of its subsidiaries and affiliates.

(c)

No Payment. The Executive acknowledges and agrees that no separate or additional
payment will be required to be made to him in consideration of his undertakings
in this Section 6, and confirms he has received adequate consideration for such
undertakings.

(d)

Non-Disparagement. The Company and the Executive each agree that both during the
Term and at all times thereafter, neither party shall directly or indirectly
disparage, whether or not true, the name or reputation of the other party,
including but not limited to, any officer, director, employee or shareholder of
the Company.

(e)

References. References to the Company in this Section 6 shall include the
Company’s subsidiaries and affiliates.

7.

Non-Disclosure of Confidential Information.

(a)

Confidential Information. Confidential Information includes, but is not limited
to, trade secrets, processes, policies, procedures, techniques, designs,
drawings, know-how, show-how, technical information, specifications, computer
software and source code, information and data relating to the development,
research, testing, costs, marketing, and uses of the Services or Products (as
defined herein), the Company’s budgets and strategic plans, and the identity and
special needs of Customers, vendors, and suppliers, subjects and databases,
data, and all technology relating to the Company’s businesses, systems, methods
of operation, and Customer lists, Customer information, solicitation leads,
marketing and advertising materials, methods and manuals and forms, all of which
pertain to the activities or operations of the Company, the names, home
addresses and all telephone numbers and e-mail addresses of the Company’s
directors, employees, officers, executives, former executives, Customers and
former Customers. In addition, Confidential Information also includes Customers
and the identity of and telephone numbers, e-mail addresses and other addresses
of executives or agents of Customers who are the persons with whom the Company’s
executives, officers, employees, and agents communicate in the ordinary course
of business. Confidential Information also includes, without limitation,
Confidential Information received from the Company’s subsidiaries and
affiliates. For purposes of this Agreement, the following will not constitute
Confidential Information (i) information which is or subsequently becomes
generally available to the public through no act or fault of the Executive, (ii)
information set forth in the written records of the Executive prior to
disclosure to the Executive by or on behalf of the Company which information is
given to the Company in writing as of or prior to the date of this Agreement,
and (iii) information which is lawfully obtained by the Executive in writing
from a third party (excluding any affiliates of the Executive) who did not
acquire such confidential information or trade secret, directly or indirectly,
from the Executive or the Company. As used herein, the term “Services or
Products” shall include all services or products for which the Company or any of
its subsidiaries offered for sale and marketed during the Term and any other
services or products which the Company or any of its subsidiaries has taken
concrete steps to offer for sale, but not yet commenced marketing during the
Term.

(b)

Legitimate Business Interests. The Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests. These legitimate business interests
include, but are not limited to (i) trade secrets, (ii) valuable confidential
business, technical, and/or or professional information that otherwise does not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key,





7







--------------------------------------------------------------------------------

 




relationships with specific prospective or existing Customers, subjects, vendors
or suppliers; (iv) Customer goodwill associated with the Company’s business; and
(v) specialized training relating to the Company’s technology, methods,
operations and procedures.  

(c)

Confidentiality. Following termination of employment for any reason, the
Confidential Information shall be held by the Executive in the strictest
confidence and shall not, without the prior express written consent of the
Company, be disclosed to any person other than in connection with the
Executive’s employment by the Company. The Executive further acknowledges that
such Confidential Information as is acquired and used by the Company or its
affiliates is a special, valuable and unique asset. The Executive shall exercise
all due and diligent precautions to protect the integrity of the Company’s
Confidential Information and to keep it confidential whether it is in written
form, on electronic media, oral, or otherwise. The Executive shall not copy any
Confidential Information except to the extent necessary to his employment nor
remove any Confidential Information or copies thereof from the Company’s
premises except to the extent necessary to his employment and then only with the
authorization of an officer of the Company (excluding the Executive). All
records, files, materials and other Confidential Information obtained by the
Executive in the course of his employment with the Company are confidential and
proprietary and shall remain the exclusive property of the Company, its
Customers, or subjects, as the case may be. The Executive shall not, except in
connection with and as required by his performance of his duties under this
Agreement, for any reason use for his own benefit or the benefit of any person
or entity with which he may be associated or disclose any such Confidential
Information to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever without the prior express written consent of an
executive officer of the Company (excluding the Executive).

(d)

The Executive agrees that all inventions, discoveries, improvements and
patentable or copyrightable works related to the Company’s business
(“Inventions”) initiated, conceived or made by him, either alone or in
conjunction with others, during the Term shall be the sole property of the
Company to the maximum extent permitted by applicable law and, to the extent
permitted by law, shall be “works made for hire” as that term is defined in the
United States Copyright Act (17 U.S.C.A., Section 101). The Company shall be the
sole owner of all patents, copyrights, trade secret rights, and other
intellectual property or other rights in connection therewith. The Executive
hereby assigns to the Company all right, title and interest he may have or
acquire in all such Inventions. The Executive further agrees to assist the
Company in every proper way (but at the Company’s expense) to obtain and from
time to time enforce patents, copyrights or other rights on such Inventions in
any and all countries, and to that end the Executive will execute all documents
necessary: (i) to apply for, obtain and vest in the name of the Company alone
(unless the Company otherwise directs) letters patent, copyrights or other
analogous protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and (ii) to defend any opposition
proceedings in respect of such applications and any opposition proceedings or
petitions or applications for revocation of such letters patent, copyright or
other analogous protection.

8.

Equitable Relief.

(a)

The Company and the Executive recognize that the services to be rendered under
this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior express
consent of the Board of Directors of the Company, shall leave his employment for
any reason and take any action in violation of Section 6 and/or Section 7, the
Company shall be entitled to institute and prosecute proceedings in any court of
competent jurisdiction referred to in Section 8(b) below, to enjoin the
Executive from breaching the provisions of Section 6 and/or Section 7. In such
action, the Company shall not be required to plead or prove irreparable harm or
lack of an adequate remedy at law or post a bond or any security.  





8







--------------------------------------------------------------------------------

 




(b)

Any action must be commenced in Pinellas County, Florida. The Executive and the
Company irrevocably and unconditionally submit to the exclusive jurisdiction of
such courts and agree to take any and all future action necessary to submit to
the jurisdiction of such courts. The Executive and the Company irrevocably waive
any objection that they now have or hereafter irrevocably waive any objection
that they now have or hereafter may have to the laying of venue of any suit,
action or proceeding brought in any such court and further irrevocably waive any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Final judgment against the Executive or
the Company in any such suit shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment, a certified or true copy of which shall
be conclusive evidence of the fact and the amount of any liability of the
Executive or the Company therein described, or by appropriate proceedings under
any applicable treaty or otherwise.

9.

Assignability. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the securities or assets and business of the Company. The
Executive’s obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.

10.

Severability.

(a)

The Executive expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement. If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.

(b)

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other. The remaining provisions of this Agreement shall be valid and binding
and of like effect as though such provisions were not included.

11.

Notices and Addresses. All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
receipted delivery, or next business day delivery, or by facsimile or email
delivery (in which event a copy shall immediately be sent by Federal Express or
similar receipted delivery), as follows:

To the Company: AS SEEN ON TV, INC. 14044 Icot Blvd Clearwater, FL 33760
Facsimile: 727-330-7843 Attention: Board of Directors

To the Executive: Ronald C. Pruett, Jr., 1031 Bay Road, South Hamilton, MA 01982
email: rpruett@bostonassociates.com




9







--------------------------------------------------------------------------------

 




or to such other address or facsimile number, as either of them, by notice to
the other may designate from time to time. The transmission confirmation receipt
from the sender’s facsimile machine shall be evidence of successful facsimile
delivery.  

12.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.

13.

Attorneys’ Fees. In the event that there is any controversy or claim arising out
of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).

14.

Tax Withholding.  Without limiting any other provision of this Agreement, all
payments made or benefits provided to Executive hereunder shall be subject to
such applicable federal, state and local tax and other payroll withholding as
determined by the Company.

15.

Section 409A.

(a)

Interpretation.  Notwithstanding the other provisions hereof, this Agreement is
intended to comply with the requirements of Section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
Section 409A. If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Section 409A
of the Code, each payment made under this Agreement shall be treated as a
separate payment. In no event may the Executive, directly or indirectly,
designate the calendar year of payment.

(b)

Payment Delay.  Notwithstanding any provision to the contrary in this Agreement,
if on the date of the termination of Executive's services arrangement hereunder,
the Executive is a "specified employee" (as such term is defined in Section
409A(a)(2)(B)(i) of the Code and its corresponding regulations) as determined by
the Board of Directors (or its delegate) in its sole discretion in accordance
with its "specified employee" determination policy, then all cash severance
payments payable to the Executive under this Agreement that are deemed as
deferred compensation subject to the requirements of Section 409A of the Code
shall be postponed for a period of six months following the Executive's
"separation from service" with the Company (or any successor thereto). The
postponed amounts shall be paid to the Executive in a lump sum within 30 days
after the date that is 6 months following the Executive's "separation from
service" with the Company (or any successor thereto). If the Executive dies
during such six-month period and prior to payment of the postponed cash amounts
hereunder, the amounts delayed on account of Section 409A of the Code shall be
paid to the personal representative of the Executive's estate within 60 days
after Executive's death. If any of the cash payments payable pursuant to this
Agreement are delayed due to the requirements of Section 409A of the Code, there
shall be added to such payments interest during the deferral period at an
annualized rate of interest equal to 5%.

(c)

Reimbursements.  All reimbursements provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
actually incurred during the Executive's lifetime (or during a short period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of all
eligible expense will be made on or before the last day of the taxable year
following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to the liquidation or exchange for another benefit.





10







--------------------------------------------------------------------------------

 




16.

Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of
Florida without regard to choice of law considerations.  

17.

Entire Agreement. This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof. Neither this Agreement nor any
provision hereof may be changed, waived, discharged or terminated orally, except
by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.

18.

Additional Documents. The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.

19.

Section and Paragraph Headings. The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

20.

Arbitration. Except for a claim for equitable relief, any controversy, dispute
or claim arising out of or relating to this Agreement, or its interpretation,
application, implementation, breach or enforcement which the parties are unable
to resolve by mutual agreement, shall be settled by submission by either party
of the controversy, claim or dispute to binding arbitration in Broward County,
Florida (unless the parties agree in writing to a different location), before
one arbitrator in accordance with the rules of the American Arbitration
Association then in effect. In any such arbitration proceeding, the parties
agree to provide all discovery deemed necessary by the arbitrator. The decision
and award made by the arbitrator shall be final, binding and conclusive on all
parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof.

 [SIGNATURE PAGE FOLLOWS]




11







--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.

 

AS SEEN ON TV, INC.

 

 

 

 

 

 

By:

/s/ Kevin A. Richardson, II

 

 

Name:

Kevin A. Richardson, II

 

 

Title:

Director

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Ronald C. Pruett, Jr.

 

 

Ronald C. Pruett, Jr.

 







12





